Wright, J.,
dissenting. While I agree with the majority that the Miranda warning was not defective in this case, I must respectfully dissent *93from the judgment reversing the trial court’s determination that appellee Edward Dailey’s statement was not made voluntarily.
I would defer to the determination of the trial court, which had the opportunity to observe the witnesses in person and evaluate their testimony. It was the prerogative of the trial judge as the trier of fact to decide whether the state had met its burden of proving that the defendant’s statement was voluntarily given. State v. DeHass (1967), 10 Ohio St. 2d 230, 39 O.O. 2d 366, 227 N.E. 2d 212, paragraph one of the syllabus. The court of appeals declined to substitute its judgment for that of the trial court, and so should we. Therefore, I would affirm the judgment of the court of appeals.
Sweeney and H. Brown, JJ., concur in the foregoing dissenting opinion.